MG

                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERNJIVISION
                           No. 7:   1.ac~1 e5<?:i- t tvt (2.)
UNITED STATES OF AMERICA                     )
                                             )
               v.                            )            INDICTMENT
                                             )
ALEX RICHARD MEADOWS                         )
                                             )


      The Grand Jury charges that:

      Beginning on or about August 2019, and continuing up to and including

September 2019, in the Eastern District of North Carolina at Camp Lejeune and

elsewhere, the defendant, ALEX RICHARD MEADOWS, did knowingly and

intentionally steal and, without authority, sell property, to wit, construction

materials, being made under c~ntract with the United States Government, of an

aggregate value in excess of $1,000.00, in violation of Title 18, United States Code,

Section 641.




                                         1
    .
•

        MG

                                           FORFEITURE NOTICE

               Notice is hereby given that all right, title and interest in the property described

        herein is subject to forfeiture.

              Upon conviction of ariy offense charged herein constituting "specified unlawful

        activity" (as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1)), or a conspiracy to commit

        such offense, the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

        § 981(a)(l)(C), as made applicable by 28 U.S.C. § 2461(c), any property, real or

        personal, which constitutes or is derived from proceeds traceable to the said offense.

               Upon conviction of any violation of the Gun Control Act, the National Firearms

        Act, or any other offense charged herein that involved or was perpetrated in whole or

        in part by the use of firearms or ammunition, the defendant shall forfeit to the United

        States, pursuant to 18 U.S.C. § 924(d) and/or 26 U.S.C. § 5872, as made applicable by

        28 U.S.C. § 2461(c), any and all firearms and ammunition that were involved in or

        used in a knowing or willful commission of the offense, or, pursuant to 18 U.S.C.

        § 3665, that were found in the possession or under the immediate control of the

        defendant at the time of arrest.

               The forfeitable property includes, but is not limited to, the following:

               Forfeiture Money Judgment:

               a) A sum of money representing the gross proceeds of the offense charged

                  herein against ALEX RICHARD MEADOWS, in the amount of at least

                  $3,166.05.

               If any of the above-described forfeitable property, as a result of any act or
                                                    2
•

    MG
    omission of a defendant: cannot be located upon the exercise of due _diligence; has

    been transferred or sold to, or deposited with, a third party; has been placed beyond

    the jurisdiction of the court; has been substantially diminished in value; or has been

    commingled with other property which cannot be divided without difficulty; it is the

    intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

    to seek forfeiture of any other property of said defendant up to the value of the

    forfeitable property described above.



                                                     A TRUE BILL

                                                 i
                                                 ·-- ~EPERSO_W__ _

                                                      'I-- J..3-~0
                                                     DATE

    ROBERT J. HIGDON, JR.
    United States Attorney



    ~
    Special '.Assistant United States Attorney




                                                 3
